Citation Nr: 0908257	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-27 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder to include lung cancer and chronic obstructive 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from April 1951 to April 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, established service connection for bilateral hearing 
loss disability; assigned a noncompensable evaluation for 
that disability; and denied service connection for a chronic 
pulmonary disorder to include chronic obstructive pulmonary 
disease (COPD).  In March 2006, the Board denied an initial 
compensable evaluation for the Veteran's bilateral hearing 
loss disability and remanded the issue of service connection 
for a chronic pulmonary disorder to include COPD and lung 
cancer to the RO for additional action.  


FINDING OF FACT

Squamous cell lung cancer has been objectively shown to have 
originated during active service.  


CONCLUSION OF LAW

Squamous cell lung cancer was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claim for service connection, the 
Board observes that the RO issued VCAA notices to the Veteran 
in August 2004, August 2005, and March 2006 which informed 
him of the evidence needed to support a claim of entitlement 
to service connection and the assignment of a disability 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The August 2004 
VCAA notice was issued prior to the November 2004 rating 
decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The Veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  There remains no issue as to the substantial 
completeness of the Veteran's claim.  All relevant facts have 
been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).  

The Veteran's service treatment records make no reference to 
a chronic pulmonary disorder.  The Veteran's service 
personnel records indicate that he served aboard the U.S.S. 
Pittsburgh for over three years.  He served on the vessel as 
a seaman and a gunner's mate.  

In his July 2004 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran related that he was 
exposed to asbestos while working as a gun crewman in the 
powder magazine aboard the U.S.S. Pittsburgh.  

A May 2008 written statement from the Navy indicates that 
asbestos insulation may have been used in the construction of 
the U.S.S. Pittsburgh.  Individuals with the job titles of 
seaman and gunner's mate were reported to have minimal 
probability of shipboard asbestos exposure.  

At a September 2008 VA examination for compensation purposes, 
the examiner noted that the Veteran "was in the U. S. Navy 
from 1951 to 1955 and was exposed to asbestos."  The Veteran 
was diagnosed with COPD and post-radiation therapy squamous 
cell lung cancer.  The examiner commented that:

Asbestos exposure contributed to lung 
cancer.  ...  The lung cancer was at least 
as likely as not (50/50 probability) 
aggravated by exposure to asbestos during 
military service.  Asbestos exposure by 
itself and in conjunction with cigarette 
smoking is a well known etiological cause 
for lung cancer.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
veteran served aboard the U.S.S. Pittsburgh as a seaman and a 
gunner's mate for over three years.  Individuals in similar 
positions have been found by the Navy to have at least some 
probability of asbestos exposure.  The Veteran reported that 
he was exposed to asbestos while working in the ship's powder 
magazine.  He has been diagnosed with squamous cell lung 
cancer as the result of his inservice asbestos exposure.  In 
the absence of any competent medical evidence to the contrary 
and upon resolution of reasonable doubt in the Veteran's 
favor, the Board concludes that service connection for 
squamous cell lung cancer is now warranted.  


ORDER

Service connection for squamous cell lung cancer is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


